                                                                                         US D C S D N Y
                                                                                         D OC U ME NT
                                                                                         E L E C T R O NI C A L L Y FIL E D
U NI T E D S T A T E S DI S T RI C T C O U R T                                           D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K                                          D A T E FI L E D: 2/ 2 1 / 2 0 2 0
 ------------------------------------------------------------- X
 F L A TI R O N A C Q UI SI TI O N V E HI C L E, L L C :
 a n d C S P A R A DI S O H O L DI N G S, L L C,               :
                                                               :
                                               Pl ai n tiffs, :
                                                               :
                              - v-                             :                               1: 1 7 -c v -8 9 8 7 -G H W
                                                               :
 C S E M O R T G A G E L L C, C A PI T A L S O U R C E         :                                       OR DER
 C O M M E R CI A L L O A N, 2 0 0 6- 2,                       :
 C A PI T A L S O U R C E FI N A N C E L L C, a n d            :
 C A PI T A L S O U R C E I N C.                               :
                                                               :
                                            D ef e n d a nts. :
 ------------------------------------------------------------- X
G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:

          O n F e br u ar y 2 0, 2 0 2 0, t h e C o urt iss u e d a m e m or a n d u m o pi ni o n a n d or d er i n t his c as e. D kt

N o. 1 1 6. T h at o pi ni o n r eli e d o n p orti o ns of t h e d e p ositi o n of Oli v er A d a ms t h at ar e n ot i n cl u d e d i n

t h e e x c er pt of t h e d e p ositi o n t h at is p u blis h e d o n t h e d o c k et as E x hi bit T t o Pl ai ntiffs’ T hir d

A m e n d e d C o m plai nt. D kt N o. 8 3- 1 3. Pl ai ntiffs ar e dir e ct e d t o p u blis h t h e e ntir e tr a ns cri pt of t h e

A d a ms d e p ositi o n o n t h e d o c k et of t his c as e.

          S O O R D E R E D.

D at e d: F e br u ar y 2 0, 2 0 2 0
          N e w Y or k, N e w Y or k                                          __________________________________
                                                                                     G R E G O R Y H. W O O D S
                                                                                    U nit e d St at es Distri ct J u d g e
